DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 26, 2021. In virtue of this communication, claims 1, 5-15, 17 and 19-20 are currently patentable. 

Allowable Subject Matter
Claims 1, 5-15, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zheng et al. (IDS submitted prior art CN101424811 A) in view of Ding et al. (US 20170090636 Al) discloses that the liquid crystal cell comprising the first substrate 101, the second substrate 102, and the liquid crystal layer 105, and thus the uniformity of display of the touch-display panel is maintained. The plurality of spacers 1021 has a first orthographic projection 1021' on the plane of the touch signal wire layer 104, and the first orthographic projection 1021' is overlapped with the touch signal wires 1041 or the dummy touch signal wires 1042. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624